UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811- 4651 John Hancock Strategic Series (Exact name of registrant as specified in charter) 601 Congress Street, Boston, Massachusetts 02210 (Address of principal executive offices) (Zip code) Michael J. Leary Treasurer 601 Congress Street Boston, Massachusetts 02210 (Name and address of agent for service) Registrant's telephone number, including area code: 617-663-4490 Date of fiscal year end: May 31 Date of reporting period: May 31, 2009 ITEM 1. REPORT TO SHAREHOLDERS. Discussion of Fund performance By MFC Global Investment Management (U.S.), LLC Global bond markets experienced unprecedented volatility during the 12 months ended May 31, 2009 amid a severe financial crisis and a worldwide economic meltdown. For the 12 months ended May 31, 2009, John Hancock Strategic Income Funds ClassA shares posted a total return of 3.06% at net asset value. The Fund significantly outpaced the average 7.41% return of the multi-sector bond fund group, tracked by Morningstar, Inc., but lagged the 5.36% return of its benchmark, the broad Barclays Capital U.S. Aggregate Bond Index. The Funds performance was bolstered on an absolute basis by its holdings in U.S. Treasury and government-backed securities, although an underweighting in them relative to the Barclays Capital index was one of the chief reasons why the Fund underperformed that benchmark. U.S. government-backed bonds performed quite well during most of the period due to strong investor demand and falling interest rates. At times, we used interest rate futures to manage the interest rate risk of our U.S. government holdings, but this strategy did not have any major impact on the Funds absolute performance. Also aiding both our absolute and relative performance were the Funds holdings in high-quality foreign government bonds, including European, UK, Canadian, Australian and New Zealand bonds. At times, we used put and call options to manage the Funds exposure to currencies. For the most part, these contracts worked to our advantage. Our out-of-benchmark stake in high-yield bonds was the primary detractor to the Funds performance relative to the benchmark. High yields suffered steep price declines during much of the period, as investors fled the sector in light of credit rating downgrades and rising default expectations. This commentary reflects the views of the portfolio managers through the end of the Funds period discussed in this report. The managers statements reflect their own opinions. As such, they are in no way guarantees of future events and are not intended to be used as investment advice or a recommendation regarding any specific security. They are also subject to change at any time as market and other conditions warrant. Past performance is no guarantee of future results. The major factors in this Funds performance are interest rates and credit risk. When interest rates rise, bond prices usually fall. Generally, an increase in the Funds average maturity will make it more sensitive to interest-rate risk. International investing involves special risks such as political, economic and currency risks and differences in accounting standards and financial reporting. Higher-yielding bonds are riskier than lower-yielding bonds and their value may fluctuate more in response to market conditions. The Fund may not be appropriate for all investors. 6 Strategic Income Fund | Annual report A look at performance For the period ended May 31, 2009 Average annual returns (%) Cumulative total returns (%) SEC 30- day yield (%) as of 5-31-09 with maximum sales charge (POP) with maximum sales charge (POP) Inception Class date 1-year 5-year 10-year 1-year 5-year 10-year A 8-18-86 7.40 3.30 4.52 7.40 17.61 55.64 8.79 B 10-4-93 8.11 3.26 4.42 8.11 17.38 54.17 8.49 C 5-1-98 4.61 3.54 4.27 4.61 19.01 51.95 8.49 I 9-4-01 3.03 4.59 5.33 3.03 25.16 68.06 9.58 R1 8-5-03 3.44 3.91 4.57 3.44 21.13 56.36 8.86 R3 5-21-09 3.58 3.86 4.63 3.58 20.85 57.20  R4 5-21-09 3.29 4.17 4.94 3.29 22.66 61.95  R5 5-21-09 3.01 4.48 5.25 3.01 24.50 66.85  Performance figures assume all distributions are reinvested. Public offering price (POP) figures reflect maximum sales charges on Class A shares of 4.5%, and the applicable contingent deferred sales charge (CDSC) on Class B and Class C shares. The returns for Class C shares have been adjusted to reflect the elimination of the front-end sales charge effective July 15, 2004. The Class B shares CDSC declines annually between years 1 to 6 according to the following schedule: 5, 4, 3, 3, 2, 1%. No sales charge will be assessed after the sixth year. Class C shares held for less than one year are subject to a 1% CDSC. Sales charge is not applicable for Class I, Class R1, Class R3, Class R4 and Class R5 shares. The expense ratios of the Fund, both net (including any fee waivers or expense limitations) and gross (excluding any fee waivers or expense limitations), are set forth according to the most recent publicly available prospectuses for the Fund and may differ from the expense ratios disclosed in the Financial Highlights tables in this report. The net expenses are as follows: Class A  0.90%, Class B  1.60%, Class C  1.60%, ClassI0.51% and Class R1  1.35%. Class R3  1.25%, Class R4  0.95% and Class R5  0.65%. In addition, the adviser has contractually agreed through June 30, 2010 to the extent necessary to limit the total expenses of each class as follows: 1.25% for Class R3, 0.95% for Class R4, and 0.65% for Class R5 excluding certain expenses such as extraordinary fees, taxes, litigation, brokerage and interest expenses. Had the fee waivers and expense limitations not been in place, the gross expenses would be as follows: Class R3  3.49%, ClassR4 3.25% and Class R5  3.00%. The Funds annual operating expenses will likely vary throughout the period and from year to year. Expenses for the current fiscal year may be higher than those shown in the Annual operating expenses table for one or more of the following reasons: (i) a significant decrease in average net assets may result in a higher advisory fee rate if advisory fee breakpoints are not achieved; (ii) a significant decrease in average net assets may result in an increase in the expense ratio because certain fund expenses do not decrease as asset levels decrease; or (iii) the termination of voluntary expense cap reimbursements and/or fee waivers, as applicable. The returns reflect past results and should not be considered indicative of future performance. The return and principal value of an investment will fluctuate so that shares, when redeemed, may be worth more or less than their original cost. Due to market volatility, the Funds current performance may be higher or lower than the performance shown. For current to the most recent month end performance data, please call 18002255291 or visit the Funds Web site at www.jhfunds.com. The performance table above and the chart on the next page do not reflect the deduction of taxes that a shareholder may pay on fund distributions or on the redemption of fund shares. The Funds performance results reflect any applicable fee waivers or expense reductions, without which the expenses would increase and results would have been less favorable. 1 For certain types of investors as described in the Funds Class I, Class R1, Class R3, Class R4 and Class R5 share prospectuses. 2 August 18, 1986 is the inception date for the Class A shares. Class I shares were first offered on September 4, 2001; the returns prior to this date are those of Class A shares that have been recalculated to apply the fees and expenses of Class I shares. Class R1 shares were first offered on August 5, 2003 and Class R3, ClassR4 and Class R5 shares were first offered on May 21, 2009. The returns prior to this date are those of Class A shares that have been recalculated to apply the gross fees and expenses of Class R1, Class R3, Class R4 and Class R5 shares, respectively. Annual report | Strategic Income Fund 7 A look at performance Growth of $10,000 This chart shows what happened to a hypothetical $10,000 investment in John Hancock Strategic Income Fund Class A shares for the period indicated. For comparison, weve shown the same investment in the Barclays Capital U.S. Aggregate Bond Index. With maximum Class Period beginning Without sales charge sales charge Index B 2 5-31-99 $15,417 $15,417 $17,713 C 2 5-31-99 15,195 15,195 17,713 I 5-31-99 16,806 16,806 17,713 R1 5-31-99 15,636 15,636 17,713 R3 5-31-99 15,720 15,720 17,713 R4 5-31-99 16,195 16,195 17,713 R5 5-31-99 16,685 16,685 17,713 Assuming all distributions were reinvested for the period indicated, the table above shows the value of a $10,000 investment in the Funds Class B, Class C, Class I, Class R1, Class R3, Class R4 and Class R5 shares, respectively, as of May 31, 2009. The Class C shares investment with maximum sales charge has been adjusted to reflect the elimination of the front-end sales charge effective July 15, 2004. Performance of the classes will vary based on the difference in sales charges paid by shareholders investing in the different classes and the fee structure of those classes. Barclays Capital U.S. Aggregate Bond Index is an unmanaged index of dollar-denominated and nonconvertible investment-grade debt issues. It is not possible to invest directly in an index. Index figures do not reflect sales charges or direct expenses, which would have resulted in lower values if they did. 1 NAV represents net asset value and POP represents public offering price. 2 No contingent deferred sales charge applicable. 3 For certain types of investors as described in the Funds Class I, Class R1, Class R3, Class R4 and Class R5 share prospectuses. 4 August 18, 1986 is the inception date for the Class A shares. Class I shares were first offered on September 4, 2001; the returns prior to this date are those of Class A shares that have been recalculated to apply the fees and expenses of Class I shares. Class R1 shares were first offered on August 5, 2003 and Class R3, Class R4 and Class R5 shares were first offered on May 21, 2009. The returns prior to this date are those of Class A shares that have been recalculated to apply the gross fees and expenses of Class R1, Class R3, Class R4 and Class R5 shares, respectively. 5 Formerly named Lehman Brothers Aggregate Bond Index. 8 Strategic Income Fund | Annual report Your expenses These examples are intended to help you understand your ongoing operating expenses. Understanding fund expenses As a shareholder of the Fund, you incur two types of costs: ▪ Transaction costs which include sales charges (loads) on purchases or redemptions (varies by share class), minimum account fee charge, etc. ▪ Ongoing operating expenses including management fees, distribution and service fees (if applicable), and other fund expenses. We are going to present only your ongoing operating expenses here. Actual expenses/actual returns This example is intended to provide information about your funds actual ongoing operating expenses, and is based on your funds actual return. It assumes an account value of $1,000.00 on December 1, 2008 with the same investment held until May 31, 2009. Account value Ending value Expenses paid during on 12-1-08 on 5-31-09 period ended 5-31-09 1 Class A $1,000.00 $1,120.60 $5.18 Class B 1,000.00 1,116.70 8.87 Class C 1,000.00 1,116.70 8.87 Class I 1,000.00 1,118.70 3.27 Class R1 1,000.00 1,118.70 6.97 For the classes noted below, the example assumes an account value of $1,000.00 on May 21, 2009 with the same investment held until May 31, 2009. Account value Ending value Expenses paid during on 5-21-09 on 5-31-09 period ended 5-31-09 2 Class R3 $1,000.00 $1,003.60 $0.34 Class R4 1,000.00 1,003.60 0.26 Class R5 1,000.00 1,003.60 0.18 Together with the value of your account, you may use this information to estimate the operating expenses that you paid over the period. Simply divide your account value at May 31, 2009, by $1,000.00, then multiply it by the expenses paid for your share class from the table above. For example, for an account value of $8,600.00, the operating expenses should be calculated as follows: Annual report | Strategic Income Fund 9 Your expenses Hypothetical example for comparison purposes This table allows you to compare your funds ongoing operating expenses with those of any other fund. It provides an example of the Funds hypothetical account values and hypothetical expenses based on each classs actual expense ratio and an assumed 5% annualized return before expenses (which is not your funds actual return). It assumes an account value of $1,000.00 on December 1, 2008, with the same investment held until May 31, 2009. Look in any other fund shareholder report to find its hypothetical example and you will be able to compare these expenses. Account value Ending value Expenses paid during on 12-1-08 on 5-31-09 period ended 5-31-09 3 Class A $1,000.00 $1,020.00 $4.94 Class B 1,000.00 1,016.60 8.45 Class C 1,000.00 1,016.60 8.45 Class I 1,000.00 1,021.80 3.13 Class R1 1,000.00 1,018.30 6.64 Class R3 1,000.00 1,018.70 6.29 Class R4 1,000.00 1,020.20 4.78 Class R5 1,000.00 1,021.70 3.28 Remember, these examples do not include any transaction costs, such as sales charges; therefore, these examples will not help you to determine the relative total costs of owning different funds. If transaction costs were included, your expenses would have been higher. See the prospectus for details regarding transaction costs. 1 Expenses are equal to the Fund's annualized expense ratio of 0.98%, 1.68%, 1.68%, 0.62% and 1.32% for ClassA, Class B, Class C, Class I and Class R1 shares, respectively, multiplied by the average account value over the period, multiplied by 182/365 (to reflect the one-half year period). 2 Expenses are equal to the Funds annualized expense ratio of 1.25%, 0.95% and 0.65% for Class R3, Class R4 and Class R5 shares, respectively, multiplied by the average account value over the period, multiplied 10/365 (to reflect the period). 3 Expenses are equal to the Funds annualized expense ratio multiplied by the average account value over the period, multiplied by 182/365 (to reflect the one-half year period). 10 Strategic Income Fund | Annual report Portfolio summary Portfolio diversification 1 Bonds 49% Collateralized mortgage obligations 8% Foreign government bonds 18% Tranche loans 2% U.S. government & agency securities 18% Short-term investments & other 5% Sector composition U.S. government agencies 25% Telecommunication services 5% Foreign governments 18% Industrials 4% Consumer discretionary 17% Energy 3% Financials 10% Consumer staples 2% Mortgage bonds 8% Health care 1% Materials 7% Country diversification 1 Quality composition 1 United States 75% AAA 44% Germany 7% AA 3% Canada 6% A 3% Australia 4% BBB 7% France 3% BB 12% Spain 2% B 17% Other 3% CCC 9% Short-term investments & other 5% 1 As a percentage of net assets on May 31, 2009. 2 Sector investing is subject to greater risks than the market as a whole. Because the Fund may focus on particular sectors of the economy, its performance may depend on the performance of those sectors. Annual report | Strategic Income Fund 11 F I N A N C I A L S T A T E M E N T S Funds investments Securities owned by the Fund on 5-31-09 Interest Maturity Par value State, issuer, description rate date Value Bonds 66.21% (Cost $814,645,755) Aerospace & Defense 0.09% Vought Aircraft Industries, Inc., Sr Note 8.000% 07-15-11 $2,080 1,019,200 Agricultural Products 0.86% Cosan SA Industria e Comercio, Perpetual Bond (S) 8.250 02-15-49 5,750 4,025,000 Viterra, Inc., Sr Note 8.000 04-08-13 5,800 5,500,637 Airlines 0.54% Delta Air Lines, Inc., Collaterized Bond 6.821 08-10-22 4,225 3,400,879 US Airways Group, Inc., Conv Sr Note 7.250 05-15-14 6,750 2,599,088 Aluminum 0.48% CII Carbon, LLC, Gtd Sr Sub Note (S) 11.125 11-15-15 7,665 5,288,850 Apparel, Accessories & Luxury Goods 0.21% Hanesbrands, Inc., Gtd Sr Note Ser B (P) 5.698 12-15-14 2,840 2,286,200 Auto Parts & Equipment 1.59% Allison Transmission, Inc., Gtd Sr Note (S) 11.250 11-01-15 5,150 3,476,250 Gtd Sr Note (S) 11.000 11-01-15 7,951 6,201,780 Exide Technologies, Sr Sec Note Ser B 10.500 03-15-13 3,600 3,024,000 Tenneco, Inc., Gtd Sr Sub Note 8.625 11-15-14 3,865 2,376,974 TRW Automotive, Inc., Gtd Sr Note (S) 7.000 03-15-14 3,355 2,465,925 Automobile Manufacturers 1.32% DaimlerChrysler N.A. Holding Corp., Gtd Sr Note Ser E MTN 4.375 03-21-13 8,755 11,925,749 Volkswagen Financial Services AG, Note 5.375 01-25-12 1,840 2,659,380 Broadcasting & Cable TV 0.66% Canadian Satellite Radio Holdings, Inc., Sr Note (B) 1.000 02-14-16 318 91,241 CCO Holdings, LLC, Sr Note (H) 8.750 11-15-13 3,030 2,772,450 See notes to financial statements 12 Strategic Income Fund | Annual report F I N A N C I A L S T A T E M E N T S Interest Maturity Par value State, issuer, description rate date Value Broadcasting & Cable TV (continued) Intelsat Jackson Holdings, Ltd., Gtd Sr Note (S) 11.500% 06-15-16 $2,290 $2,255,650 Gtd Sr Note 11.250 06-15-16 2,010 2,060,250 Young Broadcasting, Inc., Gtd Sr Sub Note (H) 10.000 03-01-11 4,960 37,200 Cable & Satellite 6.25% Charter Communications Holdings I, LLC, Gtd Sr Note (H) 11.000 10-01-15 1,040 109,200 Gtd Sr Sec Note (H) 11.000 10-01-15 4,125 474,374 Charter Communications Holdings II, LLC, Gtd Sr Note (H) 10.250 09-15-10 5,255 5,202,450 Gtd Sr Note (H)(S) 10.250 10-01-13 11,757 10,875,225 Sr Note (H) 10.250 09-15-10 495 485,100 Charter Communications, Inc., Bond (H) 6.500 10-01-27 11,910 863,475 Comcast Corp., Gtd Note 4.950 06-15-16 1,800 1,720,926 CSC Holdings, Inc., Sr Note (S) 8.500 06-15-15 3,680 3,624,800 Shaw Communications, Inc., Sr Note 6.500 06-02-14 3,055 2,915,675 Sr Note 6.100 11-16-12 9,000 8,490,460 Sr Note 5.700 03-02-17 2,325 2,031,008 Sirius XM Radio, Inc., Conv Sr Note 10.000 06-01-11 2,445 1,271,400 Sr Note 9.625 08-01-13 15,000 9,712,500 Time Warner Cable, Inc., Gtd Note 8.750 02-14-19 1,380 1,582,653 Gtd Note 8.250 04-01-19 2,175 2,436,696 Gtd Sr Note 6.750 07-01-18 3,770 3,894,372 XM Satellite Radio, Inc., Conv Sr Sub Note (S) 7.000 12-01-14 11,690 2,111,506 Gtd Sr Note (S) 13.000 08-01-13 15,390 11,080,855 Casinos & Gaming 5.42% Chukchansi Economic Development Authority, Sr Note (S) 8.000 11-15-13 3,020 1,902,600 Fontainebleau Las Vegas Holdings, LLC, Note (S) 11.000 06-15-15 3,455 155,475 Sr Note (B) 12.000 06-01-22 3,714 1,070,042 Great Canadian Gaming Corp., Gtd Sr Sub Note (S) 7.250 02-15-15 1,250 1,131,250 Greektown Holdings, LLC, Sr Note (H)(S) 10.750 12-01-13 8,805 616,350 Jacobs Entertainment, Inc., Gtd Sr Note 9.750 06-15-14 10,070 7,552,500 Little Traverse Bay Bands of Odawa Indians, Sr Note (S) 10.250 02-15-14 5,000 2,162,500 Majestic Star Casino LLC, Gtd Sr Sec Note (H) 9.500 10-15-10 3,030 1,764,975 Mandalay Resort Group, Gtd Sr Sub Note 9.375 02-15-10 3,850 3,667,125 See notes to financial statements Annual report | Strategic Income Fund 13 F I N A N C I A L S T A T E M E N T S Interest Maturity Par value State, issuer, description rate date Value Casinos & Gaming (continued) Mashantucket Western Pequot Tribe, Bond Ser A (S) 8.500% 11-15-15 $4,910 $1,914,900 Mohegan Tribal Gaming Authority, Gtd Sr Sub Note 8.000 04-01-12 6,245 4,699,363 Sr Sub Note 7.125 08-15-14 5,540 3,822,600 Sr Sub Note 6.375 07-15-09 7,345 7,161,375 MTR Gaming Group, Inc., Gtd Sr Note Ser B 9.750 04-01-10 3,450 3,105,000 Gtd Sr Sub Note Ser B 9.000 06-01-12 965 598,300 Pinnacle Entertainment, Inc., Sr Sub Note 7.500 06-15-15 1,800 1,503,000 Pokagon Gaming Authority, Sr Note (S) 10.375 06-15-14 2,329 2,247,485 Snoqualmie Entertainment Authority, Sr Sec Note (S) 9.125 02-01-15 2,865 1,532,775 Turning Stone Casino Resort Enterprise, Sr Note (S) 9.125 12-15-10 1,275 1,173,000 Sr Note (S) 9.125 09-15-14 9,620 7,888,400 Waterford Gaming, LLC, Sr Note (S) 8.625 09-15-14 6,224 4,045,600 Coal & Consumable Fuels 0.60% Drummond Co., Inc., Sr Note (S) 7.375 02-15-16 8,890 6,578,600 Commodity Chemicals 0.30% Braskem SA, Note (S) 11.750 01-22-14 2,800 3,276,000 Construction & Farm Machinery & Heavy Trucks 0.39% Manitowoc Co., Inc., Gtd Sr Note 7.125 11-01-13 6,065 4,336,475 Consumer Finance 0.50% SLM Corp., Sr Note Ser MTN 8.450 06-15-18 8,000 5,480,000 Diversified Banks 0.51% International Finance Corp., Sr Note 7.500 02-28-13 6,510 5,617,309 Diversified Commercial & Professional Services 0.31% ARAMARK Corp., Gtd Note 8.500 02-01-15 3,575 3,409,656 Diversified Financial Services 6.62% Council of Europe Development Bank, Note 5.250 05-27-13 7,550 5,996,608 European Investment Bank, Sr Note 6.250 04-15-14 2,455 4,478,585 GE Capital Australia Funding Property, Ltd., Gtd Sr Note Ser MTN 6.500 11-15-11 7,900 6,183,265 General Electric Capital Corp., Sr Note 6.625 02-04-10 19,500 12,564,423 Sr Note Ser A GMTN 7.625 12-10-14 12,295 7,331,427 Inter-American Development Bank, Sr Note Series INTL 7.250 05-24-12 20,555 13,987,168 Sr Note MTN 5.375 05-27-14 13,790 10,928,867 Sr Note Ser MPLE 4.250 12-02-12 4,770 4,626,824 See notes to financial statements 14 Strategic Income Fund | Annual report F I N A N C I A L S T A T E M E N T S Interest Maturity Par value State, issuer, description rate date Value Diversified Financial Services (continued) Odebrecht Finance Ltd., Gtd Sr Note (S) 7.500% 10-18-17 $2,785 $2,757,150 Orascom Telecom Finance SCA, Gtd Note (S) 7.875 02-08-14 2,250 1,845,000 TAM Capital, Inc., Gtd Sr Note 7.375 04-25-17 3,135 2,241,525 Diversified Metals & Mining 0.70% Rio Tinto Finance USA Ltd., Gtd Sr Note 9.000 05-01-19 2,500 2,681,475 Gtd Sr Note 7.125 07-15-28 3,985 3,584,360 Teck Resources, Ltd., Sr Sec Note (S) 10.750 05-15-19 1,385 1,419,625 Electric Utilities 0.92% Appalachian Power Co., Sr Note 5.000 06-01-17 2,305 2,096,467 Cia de Transporte de Energia Electrica de Alta Tension Transener SA, Sr Note (S) 8.875 12-15-16 4,685 2,764,150 Texas Competitive Electric Holdings Co. LLC, Gtd Sr Note Ser A 10.250 11-01-15 8,945 5,299,913 Electrical Components & Equipment 0.11% Baldor Electric Co., Gtd Note 8.625 02-15-17 1,330 1,210,300 Environmental & Facilities Services 0.07% Blaze Recycling & Metals LLC, Gtd Sr Sec Note (S) 10.875 07-15-12 1,605 722,250 Foreign Government 18.12% Bundesrepublik Deutschland, Bond Ser 09 3.750 01-04-19 7,582 10,890,703 Bundesschatzanweisungen, Bond 4.000 09-10-10 7,800 11,430,548 Canada Housing Trust, Note 4.800 06-15-12 2,340 2,312,201 France, Government of, Bond 4.750 10-25-12 10,700 16,336,255 Bond 4.250 04-25-19 7,805 11,277,552 Germany, Federal Republic of, Bond 5.000 01-04-12 8,590 13,151,602 Bond 4.250 07-04-18 25,430 38,041,607 Mexico, Government of, Bond 11.375 09-15-16 3,800 5,187,000 New South Wales Treasury Corp., Bond 7.000 12-01-10 38,696 32,533,809 Ontario, Province of, Bond 4.400 03-08-16 9,625 9,176,348 Deb 4.500 03-08-15 8,915 8,626,421 Note 6.375 10-12-10 4,930 3,257,358 Note 6.250 06-16-15 15,840 9,903,469 Spain, Government of, Bond 5.400 07-30-11 8,520 12,954,576 United Kingdom, Government of, Bond 5.000 03-07-12 4,015 7,022,488 Bond 5.000 03-07-18 4,240 7,637,314 See notes to financial statements Annual report | Strategic Income Fund 15 F I N A N C I A L S T A T E M E N T S Interest Maturity Par value State, issuer, description rate date Value Health Care Facilities 1.26% Community Health Systems, Inc., Gtd Sr Sub Note 8.875% 07-15-15 $3,875 3,831,406 Hanger Orthopedic Group, Inc., Gtd Sr Note 10.250 06-01-14 5,041 5,217,435 HCA, Inc., Sr Sec Note (S) 8.500 04-15-19 5,000 4,887,500 Health Care Supplies 0.33% Bausch & Lomb, Inc., Sr Note 9.875 11-01-15 3,980 3,631,750 Household Products 0.45% Yankee Acquisition Corp., Gtd Sr Sub Note 9.750 02-15-17 510 342,975 Gtd Sr Sub Note 8.500 02-15-15 6,155 4,647,025 Industrial Conglomerates 0.24% Grupo Kuo SAB De Cv, Gtd Sr Note (S) 9.750 10-17-17 3,380 2,197,000 Smiths Group PLC, Gtd Sr Note (S) 7.200 05-15-19 520 492,915 Industrial Machinery 0.48% Ingersoll-Rand Global Holding Co., Ltd., Gtd Sr Note 6.000 08-15-13 2,905 2,915,365 Mueller Water Products, Inc., Gtd Sr Sub Note 7.375 06-01-17 3,995 2,377,025 Integrated Oil & Gas 0.14% Targa Respartners LP, Sr Note (S) 8.250 07-01-16 1,895 1,572,850 Integrated Telecommunication Services 2.24% AT&T, Inc., Sr Note 6.700 11-15-13 2,730 3,001,070 Axtel SAB de CV, Sr Note (S) 7.625 02-01-17 5,000 3,750,000 Cincinnati Bell, Inc., Gtd Sr Sub Note 8.375 01-15-14 5,850 5,535,563 Citizens Communications Co., Sr Note 7.125 03-15-19 2,770 2,444,525 Verizon Wireless Capital LLC, Sr Note (S) 7.375 11-15-13 3,000 3,366,300 West Corp., Gtd Sr Sub Note 11.000 10-15-16 7,705 6,549,250 Investment Banking & Brokerage 0.66% Instituto de Credito Oficial, Gtd Sr Note 5.000 12-07-09 4,430 7,297,757 Leisure Facilities 1.03% AMC Entertainment, Inc., Gtd Sr Note Ser B 8.625 08-15-12 2,365 2,435,950 Sr Note (S) 8.750 06-01-19 2,135 2,073,619 Sr Sub Note 8.000 03-01-14 7,640 6,876,000 See notes to financial statements 16 Strategic Income Fund | Annual report F I N A N C I A L S T A T E M E N T S Interest Maturity Par value State, issuer, description rate date Value Life & Health Insurance 0.26% Prudential Financial, Inc., Sr Conv Bond (P) Zero 12-15-37 $3,860 1,926,140 Symetra Financial Corp., Jr Sub Bond (8.300% to 10-1-17 then variable)(S) 8.300% 10-15-37 2,585 930,600 Marine 0.14% Navios Maritime Holdings, Inc., Sr Note 9.500 12-15-14 2,000 1,530,000 Metal & Glass Containers 0.53% Ball Corp., Gtd Sr Note 6.625 03-15-18 515 476,375 OI European Group BV, Gtd Sr Note (S) 6.875 03-31-17 1,715 2,145,677 Owens-Brockway Glass Container, Inc., Gtd Sr Note 8.250 05-15-13 3,200 3,200,000 Movies & Entertainment 0.26% Marquee Holdings, Inc., Sr Disc Note Ser B (12.00%, 08-16-09 than variable) 12.000 08-15-14 3,595 2,911,950 Multi-Line Insurance 0.28% Liberty Mutual Group, Inc., Sr Note (10.75% to 6-15-38 then variable) (S) 10.750 06-15-58 4,910 3,044,200 Multi-Utilities 0.21% Dominion Resources, Inc., Sr Note 5.600 11-15-16 2,305 2,288,743 Oil & Gas Equipment & Services 0.14% Allis-Chalmers Energy, Inc., Sr Note 8.500 03-01-17 2,840 1,533,600 Oil & Gas Exploration & Production 0.62% Chesapeake Energy Corp., Gtd Sr Conv Bond 2.250 12-15-38 4,920 1,426,800 Gtd Sr Note 7.250 12-15-18 4,620 3,857,700 McMoRan Exploration Co., Gtd Sr Note 11.875 11-15-14 2,035 1,577,125 Oil & Gas Storage & Transportation 1.66% Markwest Energy Partners LP, Gtd Sr Note Ser B 8.500 07-15-16 7,135 6,029,075 Sr Note 8.750 04-15-18 1,395 1,157,850 NGPL PipeCo LLC, Sr Note (S) 7.119 12-15-17 2,510 2,550,245 Regency Energy Partners LP, Sr Note (S) 9.375 06-01-16 6,705 6,503,850 Southern Union Co., Jr Sub Note Ser A (7.200% to 11-1-11 then variable) 7.200 11-01-66 3,355 2,029,775 Packaged Foods & Meats 0.25% Dole Food Company, Inc., Gtd Sr Note 8.875 03-15-11 575 546,250 Minerva Overseas Ltd., Gtd Note (S) 9.500 02-01-17 4,130 2,188,900 See notes to financial statements Annual report | Strategic Income Fund 17 F I N A N C I A L S T A T E M E N T S Interest Maturity Par value State, issuer, description rate date Value Paper Packaging 1.17% Graham Packaging Co. LP, Gtd Sr Sub Note 9.875% 10-15-14 $1,035 921,150 Graphic Packaging International, Inc., Gtd Sr Note 8.500 08-15-11 2,100 2,079,000 Sr Sub Note 9.500 08-15-13 7,055 6,596,425 Smurfit-Stone Container Corp., Sr Note (H) 8.375 07-01-12 7,990 2,516,850 Sr Note (H) 8.000 03-15-17 2,265 736,125 Paper Products 1.04% Abitibi-Consolidated of Canada, Inc., Gtd Sr Sec Note (H)(S) 13.750 04-01-11 5,155 4,742,600 International Paper Co., Sr Note 7.950 06-15-18 2,990 2,816,024 NewPage Co., Sr Sec Note 10.000 05-01-12 2,540 1,422,400 Pope & Talbot, Inc., Deb (H) 8.375 06-01-13 3,000 7,500 Sr Note (H) 8.375 06-01-13 5,250 13,125 Verso Paper Holdings LLC, Gtd Sr Note Ser B 9.125 08-01-14 1,995 1,187,025 Sr Sec Note (S) 11.500 07-01-14 1,415 1,315,950 Publishing 0.04% Idearc, Inc., Gtd Sr Note (H) 8.000 11-15-16 5,300 119,250 R.H. Donnelley Corp., Sr Note Ser A3 (H) 8.875 01-15-16 5,000 350,000 Retail 0.23% Michaels Stores, Inc., Gtd Sr Note 10.000 11-01-14 2,585 1,861,200 Gtd Sr Sub Bond 11.375 01-11-16 1,190 648,550 Specialized Finance 0.90% CCM Merger, Inc., Note (S) 8.000 08-01-13 12,515 8,635,350 CIT Group, Inc., Sr Note 5.000 02-13-14 1,750 1,179,253 HRP Myrtle Beach Operations, LLC, Sr Note (H)(S) Zero 04-01-12 4,915 49,150 Specialized REITs 0.05% Omega Healthcare Investors, Inc., Gtd Sr Note 7.000 04-01-14 600 552,000 Specialty Chemicals 0.54% American Pacific Corp., Gtd Sr Note 9.000 02-01-15 4,340 3,786,650 Berry Plastics Corp., Gtd Note 8.875 09-15-14 2,660 2,114,700 Steel 1.04% Allegheny Technologies, Inc., Sr Note 9.375 06-01-19 3,535 3,588,025 Sr Note 8.375 12-15-11 2,865 3,044,114 ArcelorMittal, Sr Note 9.850 06-01-19 4,735 4,862,155 See notes to financial statements 18 Strategic Income Fund | Annual report F I N A N C I A L S T A T E M E N T S Interest Maturity Par value State, issuer, description rate date Value Systems Software 0.14% Vangent, Inc., Gtd Sr Sub Note 9.625% 02-15-15 $2,075 1,582,188 Tires & Rubber 0.21% Goodyear Tire & Rubber Co., Gtd Sr Note 8.625 12-01-11 1,445 1,405,263 Sr Note 10.500 05-15-16 875 870,625 Tobacco 0.22% Alliance One International, Inc., Gtd Sr Note 11.000 05-15-12 2,435 2,453,263 Wireless Telecommunication Services 2.88% Centennial Communications Corp., Sr Note 10.000 01-01-13 6,815 7,172,788 Crown Castle Holdings GS V LLC, Sr Sec Note (S) 7.750 05-01-17 2,365 2,329,525 Grupo Iusacell SA de CV, Sr Sec Note (S) 10.000 12-31-13 2,203 947,361 Nextel Communications, Inc., Gtd Note 7.375 08-01-15 8,000 6,340,000 Rogers Cable, Inc., Sr Sec Note 7.250 12-15-11 6,750 6,675,313 Sprint Capital Corp., Gtd Sr Note 8.375 03-15-12 8,405 8,278,925 Issuer Shares Value Common stocks 0.65% (Cost $13,909,052) Alternative Carriers 0.01% Colt Telecom Group SA 31,242 62,630 Cable & Satellite 0.12% Sirius XM Radio, Inc. (I) 3,725,443 1,302,042 Casinos & Gaming 0.01% Fontainebleau Resorts LLC, (Class A) (B)(I) 67,568 101,291 Drug Retail 0.37% CVS Caremark Corp. 138,000 4,112,400 Integrated Telecommunication Services 0.06% Chunghwa Telecom Co. Ltd., SADR 29,497 560,738 Deutsche Telekom AG, SADR 8,253 94,497 Manitoba Telecom Services, Inc. 910 28,298 Metal & Glass Containers 0.06% Pactiv Corp. (I) 27,426 614,342 Wireless Telecommunication Services 0.02% USA Mobility, Inc. 25,267 282,485 See notes to financial statements Annual report | Strategic Income Fund 19 F I N A N C I A L S T A T E M E N T S Issuer, description Shares Value Preferred stocks 0.40% (Cost $4,198,604) Diversified Metals & Mining 0.40% Freeport-McMoRan Copper & Gold, Inc., 6.75% 51,766 4,373,192 Par value Issuer, description, maturity date Value Tranche loans 2.54% (Cost $26,200,103) Airlines 0.63% Delta Air Lines, Inc., Tranche (2nd Lien Fac), 3.664%, 04-30-14 $6,933 4,420,088 US Airways Group, Inc., Tranche LCC, 2.941%, 03-23-14 2,921 1,574,209 Tranche LCC, 2.808%, 03-23-14 1,835 988,779 Casinos & Gaming 0.55% Great Canadian Gaming Corp., Tranche B, 2.731%, 02-14-14 4,893 4,245,893 Greektown Holdings LLC, Tranche 9.750%, 09-09-09 (H) 105 101,941 Tranche 1.000%, 09-09-09 (F)(H) 563 551,782 Tranche 9.750%, 09-09-09 (H) 241 236,478 Tranche 9.750%, 09-09-09 (F)(H) 941 921,747 Health Care Supplies 0.13% Bausch & Lomb, Inc., Tranche 4.781%, 04-11-15 1,126 1,400,495 Hotels, Resorts & Cruise Lines 0.03% East Valley Tourist Development Authority, Tranche EVTDA, 7.911%, 08-06-12 500 300,000 Paper Products 0.51% Abitibi-Consolidated of Canada, Inc., Tranche 11.500%, 04-30-09 7,375 5,629,559 Publishing 0.37% Idearc, Inc., Tranche 1.000%, 11-17-14 (H) 10,475 4,115,020 Retail 0.32% Michaels Stores, Inc., Tranche 2.687%, 10-31-13 3,470 2,478,135 Tranche 2.625%, 10-31-13 642 458,531 Tranche 2.687%, 10-31-13 743 530,688 Interest Maturity Par value State, issuer, description rate date Value Asset backed securities 0.69% (Cost $13,780,309) Asset Backed Securities 0.69% DB Master Finance LLC, Ser 2006-1 Class A2 (S) 5.779% 06-20-31 $2,460 1,784,681 Ser 2006-1 Class M1 (S) 8.285 06-20-31 2,755 1,803,809 Dominos Pizza Master Issuer LLC, Ser 2007-1 Class M1 (S) 7.629 04-25-37 5,660 2,490,400 Lehman XS Trust, Ser 2005-5N Class 3A2 (P) 0.669 11-25-35 1,368 361,709 Ser 2006-2N Class 1A2 (P) 0.649 02-25-46 5,623 1,197,846 See notes to financial statements 20 Strategic Income Fund | Annual report F I N A N C I A L S T A T E M E N T S Interest Maturity Par value State, issuer, description rate date Value Collateralized mortgage obligations 7.85% (Cost $106,900,123) Collateralized Mortgage Obligations 7.85% American Home Mortgage Assets, Ser 2006-6 Class XP IO Zero 12-25-46 $64,206 1,565,022 American Home Mortgage Investment Trust, Ser 2007-1 Class GIOP IO 2.078% 05-25-47 36,410 1,615,714 Banc of America Commercial Mortgage, Inc., Ser 2006-5 Class A4 5.414 09-10-47 11,640 9,570,686 Bear Stearns Mortgage Funding Trust, Ser 2006-AR1 2A1 (P) 0.529 08-25-36 2,292 834,528 Citigroup/Deutsche Bank Commercial Mortgage Trust, Ser 2005-CD1, Class A4 (P) 5.225 07-15-44 10,270 9,067,124 Countrywide Alternative Loan Trust, Ser 2004-28CB 3A1 6.000 01-25-35 6,197 5,062,514 Ser 2005-59 Class 2X IO Zero 11-20-35 36,101 1,032,251 Ser 2006-0A12 Class X IO Zero 09-20-46 29,157 892,934 Ser 2007-25 1A2 6.500 11-25-37 6,303 3,878,524 Crown Castle Towers LLC, Ser 2006-1A Class F (S) 6.650 11-15-36 3,210 3,017,400 Ser 2006-1A Class G (S) 6.795 11-15-36 3,835 3,604,900 Downey Savings & Loan Association Mortgage Loan Trust, Ser 2005-AR2 X2 IO 2.995 03-19-45 89,682 2,802,559 First Horizon Alternative Mortgage Securities, Ser 2006-RE1 Class A1 5.500 05-25-35 4,105 2,395,641 Global Tower Partners Acquisition Partners LLC, Sub Bond Ser 2007-1AG 7.874 05-15-37 1,840 1,372,598 Greenpoint Mortgage Funding Trust, Ser 2005-AR4 Class 4A2 (P) 0.669 10-25-45 5,533 1,751,542 Ser 2006-AR1 Class A2A (P) 0.679 02-25-36 3,176 1,142,248 Greenwich Capital Commercial Funding Corp., Ser 2006-GG7 Class A4 5.917 07-10-38 9,865 8,104,521 Harborview Mortgage Loan Trust, Ser 2005-8 Class 1X IO 3.201 09-19-35 32,697 326,967 Ser 2006-SB1 Class A1A 2.289 12-19-36 5,600 1,966,730 Ser 2007-3 Class ES IO Zero 05-19-47 84,251 394,925 Ser 2007-4 Class ES IO Zero 07-19-47 86,913 434,567 Ser 2007-6 Class ES IO (S) Zero 08-19-37 62,000 290,625 Harborview NIM Corp., Ser 2007-3AN1 (S) 6.654 05-19-37 34 341 Indymac Index Mortgage Loan Trust, Ser 2005-AR18 Class 1X IO Zero 10-25-36 78,342 1,175,125 Ser 2005-AR18 Class 2X IO Zero 10-25-36 91,206 1,085,353 Luminent Mortgage Trust, Ser 2006-1 Class X IO Zero 04-25-36 24,346 395,621 Residential Accredit Loans, Inc., Ser 2007-QS10 Class A1 6.500 09-25-37 4,170 2,357,455 Ser 2007-QS11 Class A1 7.000 10-25-37 3,472 1,849,251 See notes to financial statements Annual report | Strategic Income Fund 21 F I N A N C I A L S T A T E M E N T S Interest Maturity Par value State, issuer, description rate date Value Collateralized Mortgage Obligations (continued) Suntrust Adjustable Rate Mortgage Loan Trust, Ser 2007-2-4A1 5.736% 04-25-37 $9,761 $5,798,035 Washington Mutual, Inc., Ser 2005-AR13 Class B1 0.909 10-25-45 5,141 642,659 Ser 2005-AR13 Class X IO Zero 10-25-45 191,408 2,631,860 Ser 2005-AR6 Class B1 (P) 0.909 04-25-45 8,230 617,260 Ser 2007-0A4 Class XPPP IO Zero 04-25-47 87,467 492,001 Ser 2007-0A5 Class 1XPP IO Zero 06-25-47 211,115 1,583,361 Ser 2007-0A6 Class 1XPP IO Zero 07-25-47 123,334 770,837 Wells Fargo Mortgage-backed Securities Trust, Ser 2006-AR12-1 Class A1 (P) 6.031 09-25-36 8,763 6,038,945 Interest Maturity Par value State, issuer, description rate date Value U.S. Government & agency securities 17.73% (Cost $187,378,270) U.S. Government 4.31% United States Treasury, Bond 9.250% 02-15-16 $8,600 11,913,683 Bond 8.125 08-15-19 5,225 7,166,411 Note 4.875 08-15-16 8,795 9,823,602 Note 4.750 05-15-14 6,000 6,678,750 Note 4.250 08-15-15 11,015 11,971,069 U.S. Government Agency 13.42% Federal Home Loan Mortgage Corp., 30 Yr Pass Thru Ctf 4.500 04-01-39 24,120 24,302,587 CMO REMIC 5.500 05-15-34 13,002 13,668,042 CMO REMIC 3228-PL 5.500 10-15-34 25,320 26,460,175 Federal National Mortgage Assn., 15 Yr Pass Thru Ctf 5.000 12-01-22 12,787 13,253,486 CMO-REMIC Ser 2006-117-PD 5.500 07-25-35 16,925 17,685,158 CMO-REMIC Ser 2006-65 TE 5.500 05-25-35 6,470 6,805,546 CMO-REMIC Ser 2006-84-MP 5.500 08-25-35 7,905 8,302,097 TBA (C) 4.000 TBA 33,290 33,544,875 SBA CMBS Trust, Sub Bond Ser 2006-1A Class H (S) 7.389 11-15-36 2,370 2,085,600 Sub Bond Ser 2006-1A Class J (S) 7.825 11-15-36 2,015 1,773,200 Issuer Shares Value Warrants 0.00% (Cost $28,043) Cable & Satellite 0.00% Virgin Media, Inc. 28,043 1,150 Number of Exercise Expiration Issuer contracts price date Value Options purchased 0.26% (Cost $5,825,117) Options  Puts & Calls 0.26% Comcast Corp. (Call) 7,000 $25.00 01-16-10 52,500 Currency CAD (Call) 27,400,000 1.30 02-01-10 312,634 See notes to financial statements 22 Strategic Income Fund | Annual report F I N A N C I A L S T A T E M E N T S Number of Exercise Expiration Issuer contracts price date Value Options  Puts & Calls (continued) Currency CAD (Call) 25,500,000 $1.30 10-09-09 $59,135 Currency CAD (Put) 27,890,000 1.30 04-01-10 375,957 Currency EUR (Put) 52,000,000 1.29 12-02-09 986,903 Currency JPY (Call) 51,000,000 100.00 09-30-09 668,814 Currency JPY (Call) 53,000,000 110.00 03-12-10 261,820 Currency JPY (Put) 51,700,000 115.00 04-01-10 120,978 Interest Maturity Par value State, issuer, description rate date Value Short-term investments 7.48% (Cost $82,387,829) U.S. Government 4.57% United States Treasury, Bill Zero 06-25-09 $30,000 30,395,607 Bill Zero 08-20-09 20,000 19,992,222 U.S. Government Agency 2.91% Federal Home Loan Bank, Disc Note Zero 06-01-09 32,000 32,000,000 Total investments (Cost $1,255,253,205)  103.81% Other assets and liabilities, net (3.81%) Total net assets 100.00% The percentage shown for each investment category is the total value of that category as a percentage of the net assets of the Fund. GMTN Global Medium Term Note Gtd Guaranteed IO Interest Only (carries notional principal amount) MTN Medium-Term Note NIM Net Interest Margin REIT Real Estate Investment Trust SADR Sponsored American Depositary Receipts SBA Small Business Administration STEP A bond that pays an initial coupon rate for the first period, and a higher coupon rate for the following periods. TBA To Be Announced (B) These securities are fair valued in good faith under procedures established by the Board of Trustees. (C) Purchased on a forward commitment. (F) All or a portion of this position represents unfunded loan commitment. (H) Non-income-producing issuer filed for protection under the Federal Bankruptcy Code or is in default of interest payment. (I) Non-income producing security. (P) Variable rate obligation. The coupon rate shown represents the rate at period end. (S) These securities are exempt from registration under Rule 144A of the Securities Act of 1933. Such securities may be resold, normally to qualified institutional buyers, in transactions exempt from registration. Rule 144A securities amounted to $166,113,499 or 15.07% of the net assets of the Fund as of May 31, 2009.  At May 31, 2009, the aggregate cost of investment securities for federal income tax purposes was $1,259,357,216. Net unrealized depreciation aggregated $115,290,263, of which $45,418,983 related to appreciated investment securities and $160,709,246 related to depreciated investment securities. See notes to financial statements Annual report | Strategic Income Fund 23 F I N A N C I A L S T A T E M E N T S Financial statements Statement of assets and liabilities 5-31-09 This Statement of Assets and Liabilities is the Funds balance sheet. It shows the value of what the Fund owns, is due and owes. Youll also find the net asset value and the maximum offering price per share. Assets Investments, at value (Cost $1,255,253,205) $1,144,066,953 Total investments, at value (Cost $1,255,253,205) Foreign currency, at value (Cost $833,667) 865,370 Receivable for investments sold 19,042,109 Receivable for delayed delivery securities sold 34,485,044 Receivable for forward foreign currency exchange contracts (Note 3) 36,432,924 Receivable for fund shares sold 6,944,761 Dividends and interest receivable 23,265,330 Other receivables and prepaid assets 152,598 Total assets Liabilities Due to custodian 2,073,608 Payable for investments purchased 50,816,669 Payable for delayed delivery securities purchased 37,075,243 Payable for forward foreign currency exchange contracts (Note 3) 69,833,236 Payable for fund shares repurchased 1,379,131 Payable for options written, at value (Premiums received $1,418,507) (Note 3) 688,591 Distributions payable 550 Payable to affiliates Accounting and legal services fees 50,615 Transfer agent fees 194,683 Distribution and service fees 444,245 Trustees fees 57,786 Management fees 332,131 Other liabilities and accrued expenses 183,899 Total liabilities Net assets Capital paid-in $1,393,881,684 Undistributed net investment income 39,811,655 Accumulated net realized gain (loss) on investments, futures contracts, options written and foreign currency transactions (188,330,806) Net unrealized appreciation (depreciation) on investments, options written and translation of assets and liabilities in foreign currencies (143,237,831) Net assets See notes to financial statements 24 Strategic Income Fund | Annual report F I N A N C I A L S T A T E M E N T S Statement of assets and liabilities (continued) Net asset value per share Based on net asset values and shares outstanding  the Fund has an unlimited number of shares authorized with no par value Class A ($720,131,644 ÷ 128,430,596 shares) $5.61 Class B ($130,898,058 ÷ 23,337,259 shares) 1 $5.61 Class C ($201,477,798 ÷ 35,936,866 shares) 1 $5.61 Class I ($44,748,050 ÷ 7,998,725 shares) $5.59 Class R1 ($4,793,942 ÷ 855,172 shares) $5.61 Class R3 ($25,069 ÷ 4,481 shares) $5.59 Class R4 ($25,070 ÷ 4,481 shares) $5.59 Class R5 ($25,071 ÷ 4,481 shares) $5.59 Maximum offering price per share Class A ($5.61 ÷ 95.5%) 2 $5.87 1 Redemption price per share is equal to the net asset value less any applicable contingent deferred sales charge. 2 On single retail sales of less than $100,000. On sales of $100,000 or more and on group sales the offering price isreduced. See notes to financial statements Annual report | Strategic Income Fund 25 F I N A N C I A L S T A T E M E N T S Statement of operations For the year ended 5-31-09 This Statement of Operations summarizes the Funds investment income earned and expenses incurred in operating the Fund. It also shows net gains (losses) for the period stated. Investment income Interest $83,378,691 Income from affiliated issuers 201,659 Securities lending 163,961 Dividends 71,390 Less foreign taxes withheld (7,583) Total investment income Expenses Investment management fees (Note 6) 3,929,904 Distribution and service fees (Note 6) 5,289,366 Transfer agent fees (Note 6) 1,512,954 Accounting and legal services fees (Note 6) 161,425 Trustees fees 60,886 Printing and postage fees 123,162 Professional fees 140,108 Custodian fees 107,340 Registration and filing fees 92,254 Proxy fees 295,183 Miscellaneous 41,508 Total expenses Less expense reductions (Note 6) (504) Net expenses Net investment income Realized and unrealized gain (loss) Net realized gain (loss) on Investments (9,034,862) Futures contracts (5,659,358) Options written 1,514,119 Foreign currency transactions 49,168,052 Change in net unrealized appreciation (depreciation) of Investments (124,081,721) Options written 729,916 Translation of assets and liabilities in foreign currencies (25,762,603) Net realized and unrealized loss Decrease in net assets from operations See notes to financial statements 26 Strategic Income Fund | Annual report F I N A N C I A L S T A T E M E N T S Statements of changes in net assets These Statements of Changes in Net Assets show how the value of the Funds net assets has changed during the last two periods. The difference reflects earnings less expenses, any investment gains and losses, distributions, if any, paid to shareholders and the net of Fund share transactions. Year Year ended ended 5-31-09 5-31-08 Increase (decrease) in net assets From operations Net investment income $72,054,532 $68,413,452 Net realized gain (loss) 35,987,951 (5,486,529) Change in net unrealized appreciation (depreciation) (149,114,408) (17,659,315) Increase (decrease) in net assets resulting from operations Distributions to shareholders From net investment income Class A (49,619,209) (47,317,211) Class B (9,660,228) (11,375,442) Class C (11,545,185) (11,050,962) Class I (1,664,925) (839,451) Class R1 (319,683) (305,531) Class R3 (44)  Class R4 (45)  Class R5 (46)  From net realized gain Class A (16,093,386) (6,591,547) Class B (3,528,378) (1,786,139) Class C (4,092,123) (1,726,787) Class I (448,575) (93,727) Class R1 (105,882) (47,581) Total distributions From Fund share transactions (Note 7) Total decrease Net assets Beginning of year 1,161,003,963 1,264,922,626 End of year Undistributed (distributions in excess of) net investment income See notes to financial statements Annual report | Strategic Income Fund 27 F I N A N C I A L S T A T E M E N T S Financial highlights The Financial Highlights show how the Funds net asset value for a share has changed since the end of the previous period. CLASS A SHARES Period ended 5-31-09 5-31-08 5-31-07 5-31-06 5-31-05 Per share operating performance Net asset value, beginning of year Net investment income 1 0.41 0.40 0.32 0.30 0.31 Net realized and unrealized gain (loss) on investments (0.64) (0.15) 0.07  0.39 Total from investment operations Less distributions From net investment income (0.42) (0.40) (0.35) (0.34) (0.36) From net realized gain (0.14) (0.06) (0.24) (0.14) (0.04) Total distributions Net asset value, end of year Total return (%) 2 Ratios and supplemental data Net assets, end of year (in millions) $720 $765 $784 $818 $764 Ratios (as a percentage of average net assets): Expenses before reductions 0.93 3 0.90 0.87 0.88 0.90 Expenses net of fee waivers 0.93 3 0.90 0.87 0.88 0.90 Expenses net of all fee waivers and credits 0.93 3 0.90 0.87 0.88 0.90 Net investment income 7.23 6.00 4.80 4.26 4.48 Portfolio turnover (%) 43 52 118 52 29 1 Based on the average of the shares outstanding. 2 Assumes dividend reinvestment and does not reflect the effect of sales charges. 3 Includes proxy fees. The impact of this expense to the gross and net expense ratios was 0.03%. CLASS B SHARES Period ended 5-31-09 5-31-08 5-31-07 5-31-06 5-31-05 Per share operating performance Net asset value, beginning of year Net investment income 1 0.37 0.35 0.27 0.25 0.26 Net realized and unrealized gain (loss) on investments (0.64) (0.14) 0.07 0.01 0.39 Total from investment operations Less distributions From net investment income (0.38) (0.36) (0.30) (0.30) (0.31) From net realized gain (0.14) (0.06) (0.24) (0.14) (0.04) Total distributions Net asset value, end of year Total return (%) 2 Ratios and supplemental data Net assets, end of year (in millions) $131 $184 $242 $350 $460 Ratios (as a percentage of average net assets): Expenses before reductions 1.63 3 1.60 1.54 1.57 1.60 Expenses net of fee waivers 1.63 3 1.60 1.54 1.57 1.60 Expenses net of all fee waivers and credits 1.63 3 1.60 1.54 1.57 1.60 Net investment income 6.51 5.27 4.12 3.57 3.79 Portfolio turnover (%) 43 52 118 52 29 1 Based on the average of the shares outstanding. 2 Assumes dividend reinvestment and does not reflect the effect of sales charges. 3 Includes proxy fees. The impact of this expense to the gross and net expense ratios was 0.03%. See notes to financial statements 28 Strategic Income Fund | Annual report F I N A N C I A L S T A T E M E N T S CLASS C SHARES Period ended 5-31-09 5-31-08 5-31-07 5-31-06 5-31-05 Per share operating performance Net asset value, beginning of year Net investment income 1 0.37 0.35 0.27 0.25 0.26 Net realized and unrealized gain (loss) on investments (0.64) (0.14) 0.07  0.39 Total from investment operations Less distributions From net investment income (0.38) (0.36) (0.30) (0.29) (0.31) From net realized gain (0.14) (0.06) (0.24) (0.14) (0.04) Total distributions Net asset value, end of year Total return (%) 2 Ratios and supplemental data Net assets, end of year (in millions) $201 $193 $219 $270 $282 Ratios (as a percentage of average net assets): Expenses before reductions 1.63 3 1.60 1.57 1.58 1.60 Expenses net of fee waivers 1.63 3 1.60 1.57 1.58 1.60 Expenses net of all fee waivers and credits 1.63 3 1.60 1.57 1.58 1.60 Net investment income 6.53 5.29 4.10 3.56 3.79 Portfolio turnover (%) 43 52 118 52 29 1 Based on the average of the shares outstanding. 2 Assumes dividend reinvestment and does not reflect the effect of sales charges. 3 Includes proxy fees. The impact of this expense to the gross and net expense ratios was 0.03%. CLASS I SHARES Period ended 5-31-09 5-31-08 5-31-07 5-31-06 5-31-05 Per share operating performance Net asset value, beginning of period Net investment income 1 0.42 0.42 0.34 0.32 0.33 Net realized and unrealized gain (loss) on investments (0.65) (0.14) 0.07 0.01 0.39 Total from investment operations Less distributions From net investment income (0.44) (0.43) (0.37) (0.37) (0.38) From net realized gain (0.14) (0.06) (0.24) (0.14) (0.04) Total distributions Net asset value, end of year Total return (%) 2 Ratios and supplemental data Net assets, end of year (in millions) $45 $13 $16 $13 $4 Ratios (as a percentage of average net assets): Expenses before reductions 0.57 3 0.51 0.49 0.49 0.53 Expenses net of fee waivers 0.57 3 0.51 0.49 0.49 0.53 Expenses net of all fee waivers and credits 0.57 3 0.51 0.49 0.49 0.53 Net investment income 7.70 6.35 5.19 4.64 4.85 Portfolio turnover (%) 43 52 118 52 29 1 Based on the average of the shares outstanding. 2 Assumes dividend reinvestment and does not reflect the effect of sales charges. 3 Includes proxy fees. The impact of this expense to the gross and net expense ratios was 0.03%. See notes to financial statements Annual report | Strategic Income Fund 29 F I N A N C I A L S T A T E M E N T S CLASS R1 SHARES Period ended 5-31-09 5-31-08 5-31-07 5-31-06 5-31-05 Per share operating performance Net asset value, beginning of year Net investment income 1 0.38 0.37 0.29 0.28 0.29 Net realized and unrealized gain (loss) on investments (0.64) (0.14) 0.07  0.39 Total from investment operations Less distributions From net investment income (0.39) (0.38) (0.32) (0.32) (0.34) From net realized gain (0.14) (0.06) (0.24) (0.14) (0.04) Total distributions Net asset value, end of year Total return (%) 2 Ratios and supplemental data Net assets, end of year (in millions) $5 $5 $5 $4 $1 Ratios (as a percentage of average net assets): Expenses before reductions 1.33 1.35 1.26 1.19 1.08 Expenses net of fee waivers 1.33 1.35 1.26 1.19 1.08 Expenses net of all fee waivers and credits 1.33 1.35 1.26 1.19 1.08 Net investment income 6.81 5.54 4.44 4.00 4.29 Portfolio turnover (%) 43 52 118 52 29 1 Based on the average of the shares outstanding. 2 Assumes dividend reinvestment and does not reflect the effect of sales charges. CLASS R3 SHARES Period ended 5-31-09 1 Per share operating performance Net asset value, beginning of period Net investment income 2 0.01 Net realized and unrealized gain on investments 0.01 Total from investment operations Less distributions From net investment income (0.01) Total distributions Net asset value, end of period Total return (%) 3 Ratios and supplemental data Net assets, end of period (in millions)  6 Ratios (as a percentage of average net assets): Expenses before reductions 3.49 Expenses net of fee waivers 1.25 Expenses net of all fee waivers and credits 1.25 Net investment income 6.02 7 Portfolio turnover (%) 43 1 Class R3 shares began operations on 5-21-09. 2 Based on the average of the shares outstanding. 3 Assumes dividend reinvestment. 4 Not annualized. 5 Total returns would have been lower had certain expenses not been reduced during the period shown. 6 Less than $500,000. 7 Annualized. 8 Includes proxy fees. The impact of this expense to the gross and net expense ratios was 0.03%. See notes to financial statements 30 Strategic Income Fund | Annual report F I N A N C I A L S T A T E M E N T S CLASS R4 SHARES Period ended 5-31-09 1 Per share operating performance Net asset value, beginning of period Net investment income 0.01 2 Net realized and unrealized gain on investments 0.01 Total from investment operations Less distributions From net investment income (0.01) Net asset value, end of period Total return (%) 3 Ratios and supplemental data Net assets, end of period (in millions)  6 Ratios (as a percentage of average net assets): Expenses before reductions 3.25 Expenses net of fee waivers 0.95 Expenses net of all fee waivers and credits 0.95 Net investment loss 6.32 7 Portfolio turnover (%) 43 1 Class R4 shares began operations on 5-21-09. 2 Based on the average of the shares outstanding 3 Assumes dividend reinvestment. 4 Not annualized. 5 Total returns would have been lower had certain expenses not been reduced during the period shown. 6 Less than $500,000. 7 Annualized. 8 Includes proxy fees. The impact of this expense to the gross and net expense ratios was 0.03%. CLASS R5 SHARES Period ended 5-31-09 1 Per share operating performance Net asset value, beginning of period Net investment income 0.01 2 Net realized and unrealized gain on investments 0.01 Total from investment operations Less distributions From net investment income (0.01) Net asset value, end of period Total return (%) 3 Ratios and supplemental data Net assets, end of period (in millions)  6 Ratios (as a percentage of average net assets): Expenses before reductions 3.00 Expenses net of fee waivers 0.65 Expenses net of all fee waivers and credits 0.65 Net investment income 6.62 7 Portfolio turnover (%) 43 1 Class R5 shares began operations on 5-21-09. 2 Based on the average of the shares outstanding. 3 Assumes dividend reinvestment. 4 Not annualized. 5 Total returns would have been lower had certain expenses not been reduced during the period shown. 6 Less than $500,000. 7 Annualized. 8 Includes proxy fees. The impact of this expense to the gross and net expense ratios was 0.03%. See notes to financial statements Annual report | Strategic Income Fund 31 Notes to financial statements Note 1 Organization John Hancock Strategic Income Fund (the Fund) is a diversified series of John Hancock Strategic Series (the Trust), an open-end management investment company registered under the Investment Company Act of 1940, as amended (the 1940 Act) . The investment objective of the Fund is to seek a high level of current income. The Board of Trustees has authorized the issuance of multiple classes of shares of the Fund, designated as Class A, Class B, Class C, Class I, Class R1, Class R3, Class R4 and Class R5 shares . Class A, Class B and Class C shares are open to all retail investors . Class I shares are offered without any sales charge to various institutional and certain individual investors . Class R1, Class R3, Class R4 and Class R5 shares are available only to certain retirement plans . The shares of each class represent an interest in the same portfolio of investments of the Fund and have equal rights as to voting, redemptions, dividends and liquidation, except that certain expenses, subject to the approval of the Trustees, may be applied differently to each class of shares in accordance with current regulations of the Securities and Exchange Commission and the Internal Revenue Service . Shareholders of a class that bears distribution and service expenses under the terms of a distribution plan have exclusive voting rights to that distribution plan . Class B shares will convert to Class A shares eight years after purchase. John Hancock Advisers, LLC (the Adviser), a wholly owned subsidiary of John Hancock Financial Services, Inc., a subsidiary of Manulife Financial Corporation (MFC), and its other affiliates owned 4,481, 4,481 and 4,481 shares of beneficial interest of Class R3, Class R4 and Class R5, respectively, of the Fund on May 31, 2009. Note 2 Significant accounting policies The financial statements have been prepared in conformity with accounting principles generally accepted in the United States of America, which require management to make certain estimates and assumptions at the date of the financial statements . Actual results could differ from those estimates . The following summarizes the significant accounting policies of the Fund: Security valuation Investments are stated at value as of the close of the regular trading on the New York Stock Exchange (NYSE), normally at 4:00 P.M.
